Lazer, J.
concurs in the result, with the following memorandum: I view the memorandum of reversal and remittitur from the Court of Appeals as a holding that under the circumstances described a condemnor who uses the improvements on the condemned property for the same purpose as the former owner must pay compensation for the improvements even if the application of conventional appraisal theory would preclude such compensation. I also concur in the result reached by the majority as expressed in the decretal paragraphs of its memorandum.